


Exhibit 10.34




WAIVER AND FOURTH AMENDMENT
TO FRANCHISEE FINANCING AGREEMENT
THIS WAIVER AND FOURTH AMENDMENT TO FRANCHISEE AGREEMENT is made as of
September 1, 2014 (this “Amendment”), between COLORTYME FINANCE, INC., a Texas
corporation (“Administrator”), and CITIBANK, N.A., a national banking
association (“Lender”).
R E C I T A L S
A.    Administrator and Lender are parties to a Franchisee Financing Agreement
dated as of August 2, 2010 (the “Original Financing Agreement”), as amended by
that certain First Amendment to Franchisee Financing Agreement dated as of
July 25, 2012, as further amended by that certain Second Amendment to Franchisee
Financing Agreement dated as of August 20, 2013, as further amended by that
certain Third Amendment to Franchisee Franchising Agreement dated as of May 1,
2014.
B.    The parties desire to amend the Original Financing Agreement as
hereinafter provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Financing
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, all references in the Loan
Documents to the “Agreement” shall mean the Original Financing Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time. In addition, the following terms have the meanings set forth below:


“Effective Date” means September 1, 2014.
“Modification Papers” means this Amendment, the Authorization Certificates, and
all of the other documents and agreements executed in connection with the
transactions contemplated by this Amendment.
2.Conditions Precedent. The transactions contemplated by this Amendment shall be
deemed to be effective as of the Effective Date, when the following conditions
have been complied with to the satisfaction of Lender, unless waived in writing
by Lender:


A.Fourth Amendment to Franchise Financing Agreement. This Fourth Amendment to
Franchisee Financing Agreement shall be fully executed by Administrator and
Lender.


B.Authorization Certificates. Administrator shall have delivered certificates
from all appropriate Loan Parties (each an “Authorization Certificate”)
satisfactory in form and substance to Lender authorizing the execution, delivery
and performance of the Modification Papers.


C.Fees and Expenses. Lender shall have received payment of all out-of-pocket
fees and expenses (including reasonable attorneys’ fees and expenses) incurred
by Lender in connection with the preparation, negotiation and execution of the
Modification Papers.






--------------------------------------------------------------------------------




D.Representations and Warranties All representations and warranties contained
herein or in the documents referred to herein or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of this date.


3.Amendments to Original Financing Agreement. On the Effective Date, the
Original Financing Agreement shall be amended as follows:


(a)Section 6.11 of the Original Financing Agreement shall be amended in its
entirety to read as follows:


“6.11    Borrower Operating Accounts. Cause each Borrower to maintain a Borrower
Operating Account at Lender.”
(b)Exhibit B of the Original Financing Agreement shall be replaced in its
entirety with Exhibit B attached hereto.


4.Waiver of Covenant Default. Pursuant to Section 6.11 of the Original Financing
Agreement, Administrator is required to cause each Borrower to maintain a
minimum average daily balance in its Borrower Operating Account. For the period
beginning June 1, 2013 and continuing through the date hereof, Administrator has
failed to cause each Borrower to maintain the minimum amounts required (the
“Covenant Default”). Notwithstanding the foregoing, the Covenant Default is
hereby waived; provided, however, such waiver is provided only to the limited
extent specifically stated herein.


5.Certain Representations. Administrator represents and warrants that, as of the
Effective Date: (a) each Loan Party has full power and authority to execute the
Modification Papers to which it is a party and the Modification Papers executed
by each Loan Party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; and (b) no authorization, approval,
consent or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery and
performance by each Loan Party thereof. In addition, Administrator represents
that all representations and warranties contained in the Original Loan Agreement
are true and correct in all material respects on and as of the Effective Date
(except representations and warranties that relate to a specific prior date are
based upon the state of facts as they exist as of such date).


6.No Further Amendments. Except as previously amended in writing or as amended
hereby, the Original Financing Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.


7.Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original
Financing Agreement or any of the Loan Documents, or (b) to prejudice any right
or rights which Lender now has or may have in the future under or in connection
with the Original Financing Agreement and the Loan Documents, each as amended
hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.


8.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.




--------------------------------------------------------------------------------




In making proof of this Amendment, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto.


9.Incorporation of Certain Provisions by Reference. The provisions of Section
12.3 of the Original Loan Agreement captioned “Choice of Law and Venue” and
Section 12.15 of the Original Loan Agreement captioned “Waiver of Jury Trial”
are incorporated herein by reference for all purposes.


10.Entirety, Etc. This instrument and all of the other Loan Documents embody the
entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Remainder of Page Intentionally Left Blank; Signatures Begin on Next Page]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.


ADMINISTRATOR:


COLORTYME FINANCE, INC.






By: /s/ Alfonso Schessler     
Alfonso Schessler
Director of Finance & Accounting






--------------------------------------------------------------------------------




LENDER


CITIBANK, N.A.






By: /s/ William Pfaff     
William Pfaff
Vice President




--------------------------------------------------------------------------------




Each Corporate Guarantor hereby acknowledges and agrees that the Obligations, as
amended and increased hereby, continue to be guaranteed pursuant to the terms of
its Corporate Guaranty Agreement, which Corporate Guaranty Agreement is in full
force and effect.


COLORTYME FINANCE, INC.






By: /s/ Alfonso Schessler     
Alfonso Schessler
Director of Finance & Accounting






RENT-A-CENTER, INC.






By: /s/ Dawn M. Wolverton     
Dawn M. Wolverton
Vice President - Assistant General Counsel & Secretary






